IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                          Assigned on Briefs June 21, 2016

    STATE OF TENNESSEE v. MANDRICUSS LASHON ROBERTSON

               Appeal from the Criminal Court for Davidson County
                 No. 2014-D-2557 Cheryl A. Blackburn, Judge
                    ___________________________________

               No. M2015-01935-CCA-R3-CD – Filed August 9, 2016
                    ___________________________________


Defendant, Mandricuss Lashon Robertson, pled guilty to twelve counts of aggravated
burglary and an agreed-upon effective sentence of twenty years as a Range II, multiple
offender in exchange for the dismissal of the remaining twenty-three counts of the
presentment. The trial court denied an alternative sentence after a lengthy sentencing
hearing. Defendant now appeals. After a review, we conclude that the trial court did not
abuse its discretion in imposing a sentence involving incarceration. Accordingly, the
judgments of the trial court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                                  and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and NORMA MCGEE OGLE, JJ., joined.

Dawn Deaner, District Public Defender; Emma Rae Tennant (on appeal) and Patrick
Hakes (at guilty plea), Assistant Public Defenders, for the appellant, Mandricuss Lashon
Robertson.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Glenn R. Funk, District Attorney General; and Nathan McGregor, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                      OPINION

       In October of 2014, the Davidson County Grand Jury issued a thirty-five count
presentment charging Defendant with one count of burglary of a motor vehicle, twenty-
one counts of theft of property, one count of forgery, one count of identity theft, and
twelve counts of aggravated burglary. Defendant ultimately entered a guilty plea to
twelve counts of aggravated burglary. In exchange, Defendant received a sentence of ten
years as a Range II, multiple offender on each count, with one running consecutively to
the other eleven, for a total effective sentence of twenty years. The remaining charges
were dismissed, but the manner of service of the sentence was to be determined by the
trial court after a sentencing hearing.

       At the guilty plea hearing, counsel for the State summarized the evidence
underlying the offenses to which Defendant would plead guilty. Many of the crimes
committed by the Defendant began in the same manner, with Defendant’s throwing a
rock through a door or window to gain access to a residence or vehicle in order to steal
items inside. Once the items were stolen, Defendant stored some of them at the home of
his wife. Other items were taken to pawn shops in Kentucky and exchanged for cash to
support Defendant’s addiction to heroin.

       In Count 5, Defendant threw rocks through the bedroom door of the home
belonging to Dana and Patricia Roland. Defendant stole $11,000 worth of property. The
police later located one of the items at the home of his wife and another item at a pawn
shop in Kentucky.

       In Count 8, Defendant again shattered a back door to a residence, this time to the
home of Gloriana Pugh. Defendant stole approximately $5000 worth of valuables. Nine
of these items were later recovered at the home of Defendant’s wife.

        In Count 11, Defendant burglarized the home of Charles Escue. Defendant broke
the front window and stole approximately $108,000 worth of property. Defendant was
identified by several witnesses because of the red pickup truck he was driving.
Surveillance cameras also recorded some of Defendant’s activity. As a result of this
evidence, police were able to secure a search warrant and attach a GPS device to
Defendant’s truck.

       In Count 13, Defendant broke the glass door of the home belonging to Powanda
Anthony and Donald Calhoun. Defendant stole approximately $8000 worth of items
from the home. Information obtained from the GPS device confirmed that Defendant’s
truck was in the area at the time of the burglary.

        In Count 16, Defendant “busted out” a door at the home of Dorothy Fuller.
Defendant stole about $12,500 worth of property from her residence. Again, the GPS
device confirmed Defendant was in the area on the day of the theft. Additionally, police
later located three of the stolen items at the home of Defendant’s wife.

      In Count 18, Defendant stole $13,000 worth of items from the home of Brandon
Crafton and Brenda Griggs after shattering their sliding glass door with a rock. Again,
                                          -2-
the GPS device placed Defendant in the location of the burglary at the time it occurred.
Defendant took eight of the items stolen at this home to a pawn shop in Kentucky and hid
the other items at the home of his wife.

       In Count 20, Defendant again threw a rock through a window to gain access to a
residence. This time, Defendant broke in to the home of Gary Gaddes before stealing
$1800 worth of property. The GPS device confirmed Defendant was in the location at
the time of the crime. Defendant pawned one of the items stolen at the Gaddes residence
in Kentucky and moved one of the items to the home of his wife.

      In Count 22, Defendant snuck in through an unlocked window into the home of
Kimberly and Jay Bradshaw. At this residence, Defendant took $3000 worth of property,
pawning two of the items in Kentucky and taking one of the items to the home of his
wife.

      In Count 29, Defendant broke in to the home of Karen Shelton by gaining entry
through a window. Defendant stole $2350 worth of property from the home. One item
was pawned in Kentucky, while another item was found at the home of Defendant’s wife.

      In Count 31, the GPS device placed Defendant at the scene where the rear glass
window of a home belonging to Donna Gurchiek was broken. Ms. Gurchiek confirmed
$3000 worth of property was stolen from the home. Three of the stolen items were
pawned in Kentucky and one of the stolen items was stored at the home of Defendant’s
wife.

       Defendant was arrested and questioned. He admitted that he burglarized the home
of Mr. Escue. He also admitted that he pawned several items to a pawn shop in Kentucky
in exchange for cash. Defendant acknowledged that he had committed other burglaries
but could not specify a number.1

       The trial court accepted the guilty plea. The trial court scheduled a sentencing
hearing at which the manner of service of the sentence would be determined.

       At the sentencing hearing, the trial court admitted the presentence report into
evidence. The report revealed that, at the time of the sentencing hearing, Defendant had
at least eleven prior misdemeanors and five prior felonies including: violation of the
habitual traffic offender law; driving with a revoked license; theft of property valued
between $1000-$10,000; burglary; robbery; assault; reckless driving; use of stolen plates;

       1
          The State did not recite the factual basis for Count 25 (aggravated burglary of Vanita Murphy)
and Count 27 (aggravated burglary of Savana Thomas). We presume these are just two of the other
burglaries Defendant could not specifically recall.
                                                    -3-
aggravated criminal trespass; evading arrest; failure to carry/exhibit driver’s license;
felony vandalism; and aggravated robbery. Additionally, Defendant had a pending
probation violation warrant in Rutherford County. Defendant had been placed on
Community Corrections in the past but violated the conditions by absconding. After
reinstatement, his Community Corrections placement was revoked after he again
absconded. After the second violation, his sentence was placed into effect. Defendant
had also failed at probation at least twice. Defendant admitted to a long history of
alcohol and drug abuse, starting with alcohol and marijuana at the age of thirteen and
progressing to cocaine, pain pills, and, eventually, heroin. Defendant had participated in
several inpatient and outpatient substance abuse programs.

       Three victims testified at the sentencing hearing. Mr. Escue testified about the
burglary of his home during which Defendant stole approximately $100,000 worth of
jewelry. Mr. Escue described some of the pieces as “museum quality” pieces including a
“boulder opal,” a gift from the government of Australia, two alexandrites, and other
items. While a few of the items were recovered by police, insurance covered only
$10,000 of the loss of the jewelry. Mr. Escue testified that he was 67 years old and had
cancer; however, as a result of the burglary, Mr. Escue had to take an additional job. Mr.
Escue requested that that the trial court order a sentence of confinement.

       A second victim, Brenda Dyal, testified that she shared a home with her daughter
and her daughter’s fiancé, Brenda Griggs and Brandon Crafton. In 2013, her daughter
came home one day and discovered the front door ajar. She discovered that the sliding
glass door was “busted out” and approximately $15,000 worth of items were missing,
including televisions, jewelry, cash, a gun, a PlayStation, and other items. The house was
“ransacked.” Police recovered a few items from a pawn shop but the remainder of the
stolen items were never recovered. Ms. Dyal testified that her insurance covered
approximately $3000 of the loss after she paid a deductible. After the break-in, she was
“scared to go in [her own] house at nighttime” and later purchased a handgun for
protection. Her daughter was afraid to testify at trial.

       Lastly, Karen Shelton testified that Defendant threw a brick through her sunroom
window and stole about $6000 worth of property from her home, including two rings, a
diamond, and other pieces of jewelry. The items were of high sentimental value to Ms.
Shelton. The police recovered two pieces—a ring that “had the diamonds taken out of it”
and a jewelry box. She claimed that the ring had no value with the stones removed.

       Defendant presented the testimony of his wife, Christine Robertson, as well as
Brandi Jimerson, a case officer for the Community Corrections dual-diagnosis program.
Ms. Robertson testified that she has five children, including a son with special needs.
Defendant helped significantly with the care of this twenty-two-year-old with cerebral
palsy and other medical conditions. In Defendant’s absence, Ms. Robertson had to place
                                           -4-
this son in an assisted living facility. Ms. Robertson admitted that Defendant suffered
from bipolar disorder and drug addiction but that he received treatment at the Elam
Center. Ms. Robertson acknowledged that Defendant did not complete the rehabilitation
program but was confident that he was ready to change.

       Ms. Jimerson testified that Defendant had been accepted into the New Life Lodge
treatment facility for an inpatient program. She could not, however, guarantee that the
program would be successful in treating Defendant’s heroin addiction.

       Defendant took the stand at the sentencing hearing. Defendant described a
difficult childhood. Defendant claimed that he was responsible for the care of his son and
Ms. Robertson’s disabled son. Defendant admitted that he stole because he needed to
support his addiction to heroin. At the time of the thefts and break-ins, Defendant was
using about one gram of heroin a day at a cost of $150 to $200. Defendant testified that
in 2005, he started drinking heavily, smoking marijuana, and abusing prescription pills.
He claimed this behavior was precipitated by his brother’s death. In 2010, Defendant
burglarized his place of employment to support his drug habit. Defendant was placed at
Elam Center for intensive outpatient treatment. Defendant admitted that this program did
not work because he was not ready to take the steps toward recovery. Defendant
described his offenses, explaining to the trial court that he never carried a weapon and
chose houses that appeared to be vacant prior to committing crimes.

       The trial court evaluated the evidence and determined that an alternative sentence
was inappropriate, citing the “exaggerated” degree of the robberies, Defendant’s heroin
addiction, and his history of failing to complete rehabilitation.

                                          Analysis

       On appeal, Defendant insists that the trial court should have ordered a sentence of
“community corrections with treatment targeting his substance abuse and bipolar
disorder” because the record demonstrates his “potential for rehabilitation” and an
absence of evidence that would indicate denial of an alternative sentence would have a
deterrent effect on others. Further, Defendant submits that alternative sentencing through
community corrections “would offer [Defendant] the best chance . . . to remain both law-
abiding and drug-free.” The State counters that the trial court did not abuse its discretion.

       Appellate review of sentencing is for abuse of discretion and we must apply “a
presumption of reasonableness to within-range sentencing decisions that reflect a proper
application of the purposes and principles of our Sentencing Act.” State v. Bise, 380
S.W.3d 682, 707 (Tenn. 2012); see also State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn.
2012) (extending presumption of reasonableness to determinations regarding the manner
of service of a sentence). Thus, under Bise, a “sentence should be upheld so long as it is
                                            -5-
within the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Bise, 380 S.W.3d at 710.

       Initially, we note that Defendant was not considered a favorable candidate for
alternative sentencing because he was classified as a Range II, multiple offender. See
T.C.A. § 40-35-102(6)(A). He was, however, eligible for probation because his sentence
on each count is ten years or less and the offenses for which he pled guilty are not
specifically excluded by statute. T.C.A. § 40-35-303(a).

        Based upon the pre-sentence report and the evidence at the sentencing hearing, the
trial court found that Defendant had multiple prior offenses, including at least four prior
felony convictions and eleven misdemeanors. Two of the prior felonies—robbery and
attempted robbery—were violent offenses. Defendant also admitted to a long history of
drug abuse and stealing from multiple people to support his heroin addiction.

       The trial court considered enhancement factor (1) in fashioning Defendant’s
sentence, finding that Defendant had a history of criminal convictions or behavior in
addition to those necessary to establish the appropriate range with four felonies and
eleven misdemeanors. See T.C.A. § 40-35-114(1). The trial court also considered
enhancement factor (8), that Defendant “failed to comply with conditions of a sentence
involving release into the community;” (13), that Defendant was on release at the time
the current offenses were committed; and (6) damage to property sustained by or taken
from the victim was particularly great. See T.C.A. § 40-35-114(6), (8), (13). The trial
court acknowledged that the crime did not cause or threaten serious bodily injury. See
T.C.A. § 40-35-113(1).

       In determining whether to award an alternative sentence, the trial court noted that
Defendant’s crimes were “exaggerated” because he committed twelve aggravated
burglaries between January 24, 2014, and April 17, 2014. However, the trial court did
not find that the crimes were “particularly violent, horrifying, shocking, or
reprehensible.” The trial court found that measures less restrictive than confinement have
frequently or recently been applied unsuccessfully to Defendant, noting Defendant’s
several probation violations. The trial court noted that the number of times Defendant
did not show up at Centerstone, “all the other problems that have existed” with
Defendant’s heroin addiction, and Defendant’s failure to take medication as prescribed
did not “convince” the trial court that Defendant was an “appropriate” candidate for an
alternative sentence. The trial court agreed to make a recommendation to the Department
of Correction that Defendant be placed in the special needs facility.

      The record shows that the trial court considered the relevant sentencing
considerations, and Defendant has not established that the trial court abused its discretion
in denying alternative sentencing or “otherwise overcome the presumption of
                                            -6-
reasonableness afforded sentences [that] reflect a proper application of the purposes and
principles of our statutory scheme.” See Caudle, 388 S.W.3d at 280. Defendant is not
entitled to relief.

                                       Conclusion

      For the foregoing reasons, the judgments of the trial court are affirmed.


                                             ____________________________________
                                            TIMOTHY L. EASTER, JUDGE




                                           -7-